Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on March 10th, 2014 and in response to Applicant’s Arguments/Remarks filed on January 7th, 2022.  Claims 2, 3, and 5-8 are pending.  
Priority
3.	This application filed on March 10th, 2014 is a continuation Application Number 13/650476 filed on October 12th, 2012 which was a division of Application Number 13/275,009 which was filed October 17th, 2011 which is continuation of Application Number 11/416,471 which was filed May 2nd, 2006 which is a continuation of Application Number 11/241,168 filed September 30th, 2005.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” Examiner 
6.	Applicant argues that “[c]ontrary to the Office Action, the pending claims have not been examined using the same determination discussed in Ex parte Smith.” Examiner respectfully disagrees. Examiner agrees that the PTAB stated that “the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.” Examiner also notes that the PTAB stated “that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 11 of the PTAB decision).” Examiner further notes that imposing a delay to remove any communication or computer hardware advantage electronically trading had over that that occurs “in the pits,” is a specific technological improvement. On the contrary, an improvement in the use of a transaction order queue as recited by the pending claims is not a specific technological improvement. Examiner notes is important to keep in mind that an improvement or novelty in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity.


8.	Applicant argues “the recited tool for queue management in an electronic trading system represents an example of ‘other technology’ as discussed in MPEP 2106.04(d)(1).” Applicant further argues that “the tool for queue management recited by the claims is not directed to an improvement to a generic computing device but is instead directed to an improvement to electronic trading system such as a hybrid derivatives trading system found to be patent-eligible in Smith.” Examiner respectfully 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 2, 3, and 5-8 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites the limitations of submitting and managing orders in a queue and more specifically receiving order information for a spread strategy, computing a first price for a first order, sending the first order to a match engine, generating a queue holder order, sending the queue holder order to the match engine, computing a second price for the first order based on market update of a second tradeable object, identifying a queue holder with the computed second price, using the queue holder order instead of the first order, and cancelling the first order upon using the queue holder order.

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device and match engine in Claim 2 (and dependent claims). The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)).   Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer 
Dependent claims 3, and 5-8 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-8  are directed to an abstract idea and claims 2, 3, and 5-8  are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number US2004/0267655 to Davidowitz et al.
US Patent Applicant Number 2003/0167224 to Periwal
US Patent Application Number 2003/0004852 to Burns
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693